Citation Nr: 0524903	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits.  


REPRESENTATION

Appellant represented by:	John Lee Nord, agent for the 
appellant


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and grandson




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to 
December 1945.  He died in January 1993.  

The appellant claims that she is the surviving spouse of the 
veteran.  The record reflects that another individual was 
previously named the surviving spouse of the veteran and she 
presently receives VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO, 
which denied the appellant's claim of entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of VA benefits.  This is a simultaneously contested claim.  

This claim was remanded in March 2005 in order that the 
appellant be afforded a videoconference hearing.  A 
videoconference hearing was held in August 2005.  The 
transcript of that hearing is of record in the claims folder  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant contends, in essence, that she warrants 
recognition as the surviving spouse of the veteran for the 
purpose of VA benefits.  She maintains that she was married 
to the veteran, was never divorced, was abused by him, and in 
the 1950's, he abandoned their home and family, while never 
paying support.  

A review of the record reveals that a simultaneously 
contested claim is a "contested claim" subject to special 
procedural requirements.  For instance, if the claim is 
simultaneously contested, all interested parties are to be 
specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.  In this claim, it does not 
appear that the party presently receiving VA benefits as the 
surviving spouse was notified of the contents of the 
appellant's substantive appeal.  This should be done prior to 
appellate resolution of this claim.  

Additionally, the appellant submitted additional evidence at 
her videoconference hearing consisting of affidavits from two 
persons who were acquainted with the appellant and the 
veteran and were aware of his abuse of her and ultimate 
desertion.  Those records are associated with the claims 
folder in connection with this claim.  In an October 2003 
statement from the party presently receiving VA benefits as 
the surviving spouse, she states that she knows that the 
veteran was divorced from the appellant and that she had 
papers to that effect which were later destroyed.  She 
requested that she be given time to obtain copies of those 
divorce papers to submit in connection with this claim.  The 
only divorce papers of record are between the veteran and 
another person who is not a party in this claim.  The party 
presently receiving VA benefits as the surviving spouse 
should be notified and given an opportunity to present copies 
of divorce papers that she says exist between the appellant 
and the veteran.  

The evidence of record shows on at least two occasions, the 
appellant's name is indicated as [redacted].  This was 
shown as her signature on her October 2003 substantive appeal 
and again on a November 2003 Circuit Court receipt.  The 
appellant indicates that her last name was [redacted] when she 
married the veteran, it is reflected as [redacted] on her marriage 
license to the veteran, and it is [redacted] on her children's 
birth certificate as her maiden name.  There is no indication 
that the appellant's name is or was [redacted].  This should be 
clarified in connection with this claim.  

The record does not indicate that the appellant or the party 
presently receiving VA benefits as the surviving spouse has 
ever been provided with notification of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002), regarding the issue on appeal in accordance with 
the requirements set forth in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Accordingly, the case is REMANDED for the following:

1.  The appellant and the party presently 
receiving VA benefits as the surviving 
spouse should be provided a VCAA 
notification in accordance with Pelegrini 
regarding the appellant's claim for 
recognition as surviving spouse.

2.  The party presently receiving VA 
benefits as the surviving spouse should 
be informed of the content of the 
appellant's substantive appeal, to the 
extent that it contains information that 
could directly affect the payment or 
potential payment of the benefit that is 
the subject of the contested claim.  She 
should also be given an opportunity to 
submit to VA any divorce papers that she 
claims she had knowledge of between the 
appellant and the veteran.  

3.  The appellant should inform the RO in 
writing as to her legitimate name, 
indicate whether her last name is [redacted], 
or whether she uses the last name of 
[redacted], whether she married another prior 
to the death of the veteran, or has lived 
with another person of the opposite sex 
and held herself openly to the public to 
be the spouse of such other person since 
November1, 1990.  

4.  After the development requested above 
has been completed to the extent 
possible, and any response received from 
the parties associated with the file, the 
RO should re-adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative, the party presently 
receiving VA benefits as the surviving 
spouse, and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


